Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143301-2 & (30)                                                                                     Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CITY OF RIVERVIEW,                                                                                      Brian K. Zahra,
             Plaintiff-Appellant,                                                                                    Justices


  and
  CITY OF RIVER ROUGE,
             Intervening Plaintiff-Appellee,
  v                                                                SC: 143301-2
                                                                   COA: 301549; 302903
                                                                   Ingham CC: 09-000712-CZ
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 26, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should now be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 25, 2011                       _________________________________________
         p0718                                                                Clerk